DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/893,564 filed 06/05/2020 by Wen-Qing Xu, Elgin E. Eissler, Xiaming Li, Chengkun Xu, Coling Moore, Shailesh Patkar, and Chrstopher S. Koeppen, and is in response to a Response to Election/Restriction filed 08/22/2022.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.
Claims 1-16 are previously pending, of those claims, claims 9-16 are withdrawn from consideration as being drawn to non-elected subject matter, and claims 6, 8, 10-11, 13 have been amended.  All amendments have been entered.  Claims 1-8 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by EISSLER (US 2017/0301914 A1).
With respect to claims 1-2.  EISSLER teaches an immobilized selenium body made from carbon and selenium (abstract).  The immobilized selenium may have an activation energy for the selenium to escape the immobilized Se—C composite system (paragraph 0094).  The activation energy may be greater than or equal to 98 kJ/mole (paragraph 0094) and in one example is about 120 kJ/mole (Table 3).  
With respect to claims 3-4.  EISSLER teaches the immobilization can compress a carbon skeletons SP2 carbon-carbon bonds, resulting in stronger bonds (paragraph 0085).  The carbon may have the Sp2 carbon-carbon bonds and are taken to be the claimed coordination bond (paragraph 0089).  Further there is a bonding of the selenium in the system (paragraph 0093).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (“MOF- derived, N-doped, hierarchically porous carbon sponges as immobilizers to confine selenium as cathodes for Li-Se batteries with superior storage capacity and perfect cycling stability”).
With respect to claims 1-2. Ll teaches nitrogen-doped carbon sponges composed of hierarchical microporous carbon layers are derived from metal organic frameworks (abstract). Selenium is impregnated into micropores by melting-diffusion and infiltration methods (abstract). The nitrogen-doped, layered carbon sponge was prepared using a rod like Al-MOF as the precursor (page 9598 section 2.1 paragraph 1). The Al-MOF was heated at 800 degrees Celsius (page 9598 section 2.1 paragraph 1). The resultant black powder is then immersed in HF solution to remove the Al species (page 9598 section 2.1 paragraph 1). A nitrogen doped, rod-like carbon sponge (NCS) was obtained (page 9598 section 2.1 paragraph 1). A 1:1 and 2:1 weight ratio mixtures of bulk Se and NCS were thoroughly mixed (page 9598 section 2.1 paragraph 2). The mixture is then heated under vacuum at 260 degrees Celsius (page 9598 section 2.1 paragraph 2). The mixture is then cooled down to room temperature to form the NCS/Se composite (page 9598 section 2.1 paragraph 2). The NCS/Se composite is formed by a melting-diffusion infiltration process from the mixture of the NCS and selenium (page 9599 section 3 paragraph 2). Therefore the temperature of 260 degrees Celsius is taken to be at a temperature above the melting temperature of selenium. The large-surface area NCS with the Se species firmly immobilized in the micropores are attributed to the N-doped porous carbon sponge derived from the MOF precursor (page 9604 paragraph 2). The NCS of LI is taken to be the claimed carbon skeleton.
 LI does not explicitly teach the activation energy for a selenium particle to escape the immobilized selenium system or body is greater than or equal to 96 kJ/mole.  Ll teaches the purpose is to firmly confine Se and thereby prevent its escape and dissolution (page 9597 Introduction paragraph 2). The NCS/Se-50 composite showed stronger confinement ability for selenium (page 9603 paragraph 1). Additionally the large surface area of the NCS with Se species firmly immobilized in micropores (page 9604 paragraph 2). However, none of these sections explicitly teach what the activation energy would be for the selenium particle to escape.   At the time the invention was filed it would have been obvious to maximize the activation energy for the selenium particle to escape the system or body, as LI teaches that this is the objective of the invention, as well as the fact that the stronger confinement of the Se leads to improved electrochemical performance (page 9603 paragraph 1). Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to control the activation energy to prevent the Se particle from escaping, as this parameter is specifically taught to lead to improved electrochemical performance (LI page 9603 paragraph 1). See MPEP 2144.05(II)B which recites in part “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.
With respect to claims 3-4.  LI teaches X-ray photoelectron spectroscopy to characterize the chemical composition and chemical bonding state of the NCS/Se-50 composite (page 9601 paragraph 2).  Figure 3d shows peaks that corresponding to Se 3s, Se 3p and Se 3d (page 9601 paragraph 2).  Further seen in the presence of free electrodes to provide unhindered pathways (page 9602 paragraph 1).  Therefore the immobilized Se of LI is taken to form a coordination bond, or an electron donor-acceptor bond as claimed.  

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art for record does not explicitly teach or suggest where the carbon forms a carbon skeleton which includes a deactivation chemical functional group which withdrawn electrodes from a delocalized EMAC pi-bond system of the carbon skeleton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722